Case 2:19-cv-00867-DBB-DAO Document 178 Filed 11/23/20 PageID.15651 Page 1 of 12




                 UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH
                                   CENTRAL DIVISION


      FEDERAL TRADE COMMISION and                        MEMORANDUM DECISION AND
      UTAH DIVISION OF CONSUMER                          ORDER GRANTING SLOANS’
      PROTECTION,                                        MOTION TO INTERVENE
                                                         (DOC. NO. 132)
                     Plaintiffs,

      v.

      NUDGE, LLC; RESPONSE MARKETING                     Case No. 2:19-cv-00867-DBB-DAO
      GROUP, LLC; BUYPD, LLC; BRANDON
      B. LEWIS; RYAN C. POELMAN; PHILLIP                 Judge David Barlow
      W. SMITH; SHAWN L. FINNEGAN; and
      CLINT R. SANDERSON,                                Magistrate Judge Daphne A. Oberg

                     Defendants.


           Before the court is the Motion to Intervene (“Mot.,” Doc. No. 132) filed by Erryl Sloan,

  Rosemary Sloan, American Estate and Trust FBO Erryl Sloan IRA, American Estate and Trust

  FBO Rosemary Sloan IRA, and E&R Enterprise, LLC (collectively, the “Sloans”). The Sloans

  move to intervene in order to seek relief from the preliminary injunction in this case. (Id. at 5.)

  They assert that Defendant BuyPD, LLC (“BuyPD”) stopped making payments under its

  settlement agreement with the Sloans after the injunction was entered, and they seek to exempt

  those payments from the injunction. (Id.) For the reasons set forth below, the motion to

  intervene is GRANTED. 1




  1
    Pursuant to Local Rule DUCivR 7-1(f), the court finds oral argument unnecessary and makes
  its recommendation on the motion based on the parties’ written memoranda.


                                                     1
Case 2:19-cv-00867-DBB-DAO Document 178 Filed 11/23/20 PageID.15652 Page 2 of 12




                                          BACKGROUND

         Erryl and Rosemary Sloan are retirees who purchased investment properties from

  BuyPD. (Mot. 2, Doc. No. 132; Decl. of Rosemary Sloan (“Rosemary Decl”) ¶¶ 2–3; Doc. No.

  132-1; Decl. of Erryl Sloan (“Erryl Decl.”) ¶¶ 2–3, Doc. No. 132-1.) The Sloans allege that in

  October 2014, BuyPD solicited their purchase of unregistered investment contracts, mainly in the

  form of investment rental properties which were sold as a “package” with in-place management

  companies. (Mot. 2, Doc. No. 132; Rosemary Decl. ¶ 3, Doc. No. 132-1; Erryl Decl. ¶ 3, Doc.

  No. 132-1.) The investments were made using the Sloan’s retirement funds, in their individual

  retirement accounts (“IRAs”) at American Estate and Trust. (Mot. 2, Doc. No. 132; Rosemary

  Decl. ¶ 5, Doc. No. 132-1; Erryl Decl. ¶ 5, Doc. No. 132-1.)

         In December 2017, the Sloans retained counsel to represent them in their claims arising

  out of the investment contracts, against BuyPD, its affiliates, and control persons. (Mot. 2, Doc.

  No. 132; Rosemary Decl. ¶ 6, Doc. No. 132-1; Erryl Decl. ¶ 6, Doc. No. 132-1; Decl. of

  Christopher Mader, Esq. in Support of the Sloans’ Mot. to Intervene (“Mader Decl.”) ¶ 4, Doc.

  No. 132-2.) In July 2018, the Sloans and BuyPD attended mediation and entered into a written

  settlement agreement. (Mot. 2-3, Doc. No. 132; Rosemary Decl. ¶ 8, Doc. No. 132-1; Erryl

  Decl. ¶ 8, Doc. No. 132-1; Mader Decl. ¶ 4, Doc. No. 132-2.) According to the Sloans, their

  investments through BuyPD were essentially rescinded under the settlement agreement, and they

  transferred title to twenty-eight investment contracts to BuyPD in exchange for BuyPD’s

  agreement to make structured payments to them totaling $605,000. (Mot. 3, 5, Doc. No. 132;

  Rosemary Decl. ¶¶ 9, 13, Doc. No. 132-1; Erryl Decl. ¶¶ 9, 13, Doc. No. 132-1; Mader Decl. ¶ 7,

  Doc. No. 132-2.) The Sloans claim the majority of the settlement payments are funded by the

  sales of properties they returned to BuyPD, and that the Sloans retained a security interest in



                                                   2
Case 2:19-cv-00867-DBB-DAO Document 178 Filed 11/23/20 PageID.15653 Page 3 of 12




  these properties pending sale. (Mot. 3, Doc. No. 132; Rosemary Decl. ¶ 10, Doc. No. 132-1;

  Erryl Decl. ¶ 10, Doc. No. 132-1; Mader Decl. ¶ 8, Doc. No. 132-2.)

            The Sloans assert that the claims they settled were based on securities fraud. (Mot. 5,

  Doc. No. 132; Mader Decl. ¶ 3, Doc. No. 132-2.) They allege the amount they paid for BuyPD

  seminars (totaling $17,000) “did not play any role in the mediation, the settlement negotiations,

  or the amount of the settlement.” (Mot. 3, Doc. No. 132; see also Mader Decl. ¶ 5, Doc. No.

  132-2.)

            On November 5, 2019, the Federal Trade Commission (“FTC”) and the Utah Division of

  Consumer Protection (“Division”) filed their Complaint against Defendants in this action,

  including BuyPD, asserting claims for violations of federal and state consumer-protection laws.

  (Compl. ¶¶ 1–2, Doc. No. 4.) The FTC and the Division allege Defendants ran a “deceptive

  scheme” involving: (1) real estate investment seminars in which they “misrepresented to

  consumers that they will be taught a proven formula on how to make substantial money from

  investing in real estate”; (2) telemarketing calls to pitch one-on-one real estate coaching; and (3)

  the sale of investment properties. (Id. ¶¶ 3, 7–8.) On December 18, 2019, the district judge

  entered a preliminary injunction against Defendants, prohibiting certain activities including

  transferring any assets “except in the ordinary course of business.” (Stipulated Prelim. Inj.

  (“Injunction”) 6, Doc. No. 89.)

            The Sloans allege that until the injunction was entered, BuyPD timely made every

  payment to them under the settlement agreement, totaling $480,000 to date. (Mot. 5, Doc. No.

  132; Rosemary Decl. ¶¶ 12–13, Doc. No. 132-1; Erryl Decl. ¶¶ 12– 13, Doc. No. 132-1.)

  However, following the entry of the injunction, BuyPD ceased making payments to the Sloans,




                                                     3
Case 2:19-cv-00867-DBB-DAO Document 178 Filed 11/23/20 PageID.15654 Page 4 of 12




  leaving $125,000 unpaid. (Mot. 5, Doc. No. 132; Rosemary Decl. ¶ 13, Doc. No. 132-1; Erryl

  Decl. ¶ 13, Doc. No. 132-1.)

         On May 6, 2020, the Sloans moved to intervene either as a matter of right or permissively

  in order to seek an exemption from the injunction for the settlement payments. (Mot. 1–2, 5–8,

  Doc. No. 132.) The FTC and the Division filed a response, opposing intervention by the Sloans

  as a matter of right but agreeing to permissive intervention solely for the purpose of seeking

  relief from the injunction. (Pls.’ Resp. to Movant Sloans’ Mot. to Intervene (“Pls.’ Resp.”) 2,

  Doc. No. 136.) Defendants, including BuyPD, filed a memorandum in opposition to the Sloans’

  motion to intervene. (Defs.’ Opp’n to Sloans’ Mot. to Intervene (“Defs.’ Opp’n”) 2, Doc. No.

  139.) The Sloans also filed a reply in support of their motion. (Doc. No. 147.)

                                         LEGAL STANDARD

         Rule 24(a) of the Federal Rules of Civil Procedure governs intervention of right and

  provides, as relevant here:

         On timely motion, the court must permit anyone to intervene who . . . claims an
         interest relating to the property or transaction that is the subject of the action, and
         is so situated that disposing of the action may as a practical matter impair or
         impede the movant’s ability to protect its interest, unless existing parties
         adequately represent that interest.

  Fed. R. Civ. P. 24(a)(2). Under this rule, applicants may intervene as of right if the following

  elements are met: “(1) the application is timely; (2) the applicant[s] claim[ ] an interest relating

  to the property or transaction which is the subject of the action; (3) the applicant[s’] interest may

  as a practical matter be impaired or impeded; and (4) the applicant[s’] interest is [not] adequately

  represented by existing parties.” W. Energy Alliance v. Zinke, 877 F.3d 1157, 1164 (10th Cir.

  2017) (alteration in original). The Tenth Circuit “has historically taken a ‘liberal’ approach to

  intervention and thus favors the granting of motions to intervene.” Id.



                                                    4
Case 2:19-cv-00867-DBB-DAO Document 178 Filed 11/23/20 PageID.15655 Page 5 of 12




            Rule 24(b) of the Federal Rules of Civil Procedure governs permissive intervention and

      provides, as relevant here, that “[o]n timely motion, the court may permit anyone to intervene

      who . . . has a claim or defense that shares with the main action a common question of law or

      fact.” Fed. R. Civ. P. 24(b)(1)(B). The rule also provides that “[i]n exercising its discretion,

      the court must consider whether the intervention will unduly delay or prejudice the adjudication

      of the original parties’ rights.” Fed. R. Civ. P. 24(b)(3).

                                               DISCUSSION

            The Sloans seek leave to intervene either as of right under Rule 24(a) or permissively

  under Rule 24(b). (Mot. 5–8, Doc. No. 132.) In opposition, Defendants argue the Sloans lack

  Article III standing and fail to meet the requirements of either intervention as of right or

  permissive intervention. 2 (Defs.’ Opp’n 4–10, Doc. No. 139.) The FTC and the Division do not

  oppose permissive intervention by the Sloans, but argue they are not entitled to intervention as of

  right. (Pls.’ Resp. 6 n.9, 6–7, Doc. No. 136.)

        A. Article III Standing

            “[A]n intervenor of right must demonstrate Article III standing when it seeks additional

  relief beyond that which the plaintiff requests.” Town of Chester v. Laroe Estates, Inc., 137 S.

  Ct. 1645, 1651 (2017); see also Safe Sts. Alliance v. Hickenlooper, 859 F.3d 865, 912 (10th Cir.

  2017) (“Article III’s requirements apply to all intervenors, whether they intervene to assert a

  claim or defend an interest.” (emphasis in original)). “Article III standing requires a litigant to

  show: (1) an injury in fact that is (a) concrete and particularized and (b) actual or imminent, not



  2
    Defendants also argue the motion to intervene should be denied because it contains “factual
  errors” regarding the scope of the injunction and the source of the settlement payments. (Defs.’
  Opp’n 4, Doc. No. 139.) These arguments go the merits of whether the Sloans are entitled to
  relief from the injunction, which the court does not consider at this juncture. Defendants may
  reassert their arguments when the Sloans move for relief from the injunction.

                                                       5
Case 2:19-cv-00867-DBB-DAO Document 178 Filed 11/23/20 PageID.15656 Page 6 of 12




  conjectural or hypothetical; (2) the injury is fairly traceable to the challenged conduct; and (3)

  the injury can likely be redressed by a favorable decision.” Kane Cnty. v. United States, 928

  F.3d 877, 888 (10th Cir. 2019) (citing Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC),

  Inc., 528 U.S. 167, 180-81 (2000)).

          Defendants contend the Sloans do not allege an imminent injury. (Defs.’ Opp’n 5–6,

  Doc. No. 139.) Defendants frame the Sloans’ injury as the risk that BuyPD “may not have

  money to resume contractual payments to the Sloans at the end of this case.” (Id. at 6 (emphasis

  in original).) Defendants claim this injury is not imminent and is insufficient to confer standing,

  citing Federal Trade Commission v. Johnson, 800 F.3d 448 (8th Cir. 2015). (Defs.’ Opp’n 6,

  Doc. No. 139.) The Sloans respond that they suffered an actual injury sufficient to confer

  standing because BuyPD stopped making settlement payments after the injunction was entered,

  and those payments are now overdue. (Sloans’ Reply in Support of Mot. (“Reply”) 7, Doc. No.

  147.)

          With this argument, the Sloans have alleged an actual injury sufficient to confer standing.

  The injury they claim is the loss of monthly payments due to them under the settlement

  agreement since the entry of the injunction in this case. This injury is neither speculative nor

  hypothetical—the Sloans have suffered the injury each month they have not received a payment,

  and they will continue to be injured until payments resume. There is no need to consider

  whether some future injury may “imminent,” because the Sloans have alleged an existing,

  ongoing injury. This injury is sufficient to confer standing.

          Federal Trade Commission v. Johnson, the case relied on by Defendants, involved

  different circumstances than those presented here. In that case, the proposed intervenors were

  two consumers who had filed a class action against a Bitcoin mining business several months



                                                    6
Case 2:19-cv-00867-DBB-DAO Document 178 Filed 11/23/20 PageID.15657 Page 7 of 12




  before the Federal Trade Commission brought its own case against the business. 800 F.3d 448,

  450 (8th Cir. 2015). The consumers alleged “a successful FTC suit [would] eliminate class

  members’ contractual right to obtain possession of the Bitcoin mining equipment . . . and

  [would] extinguish class members ability to recover damages” in their ongoing case. Id. at 451

  (internal quotation marks omitted). The Eighth Circuit held such injury was conjectural and

  hypothetical because it was contingent on several conditions: the FTC prevailing, the district

  court awarding relief precluding consumer recovery, the class being certified, and the class

  prevailing in its own suit. Id. Here, by contrast, the Sloans have already obtained a settlement

  under which they are entitled to receive monthly payments from BuyPD, and BuyPD stopped

  making those payments as a result of the entry of the injunction in this case. Thus, unlike the

  consumers in Johnson, the Sloans’ injury is not contingent on future conditions but is an actual

  injury which has already occurred.

         Defendants do not challenge any other element of standing. Where the Sloans allege

  actual injury occurred as a result of the injunction entered in this case and seek an exemption

  from the injunction, the elements of causation and redressability are also met. (See Mot. 5, Doc.

  No. 132.) Therefore, the Sloans have Article III standing to intervene in this case.

     B. Intervention as of Right

         The court next examines whether the Sloans may intervene as a matter of right,

  considering each of the four requirements under Rule 24(a).

         1. Whether the Application is Timely

         An application to intervene must be timely. Fed. R. Civ. P. 24(a). Courts assess

  timeliness “in light of all of the circumstances.” W. Energy Alliance, 877 F.3d at 1164. In this

  inquiry, “three non-exhaustive factors are particularly important: (1) the length of time since the



                                                   7
Case 2:19-cv-00867-DBB-DAO Document 178 Filed 11/23/20 PageID.15658 Page 8 of 12




  movants knew of their interests in the case; (2) prejudice to the existing parties; and (3) prejudice

  to the movants.” Id. (internal quotation marks omitted).

          The preliminary injunction was entered on December 18, 2019, and the Sloans moved to

  intervene on May 6, 2020. (See Injunction, Doc. No. 89; Mot., Doc. No. 132.) The Sloans assert

  that once they learned payments ceased because of the injunction, they filed the motion to

  intervene “as soon as possible thereafter.” (Mot. 6, Doc. No. 132.) Neither Plaintiffs nor

  Defendants challenge the timeliness of the Sloans’ motion, nor do they allege prejudice resulting

  from a delay. Because the Sloans moved to intervene only a few months after the injunction was

  entered, and while the case is still in its early stages, their motion was timely.

          2. Whether the Applicants Claim an Interest Relating to the Property or Transaction
             Which is the Subject of the Action

          To intervene as a matter of right, the applicants must claim “an interest relating to the

  property or transaction which is the subject of the action.” Fed. R. Civ. P. 24(a)(2). “Whether

  . . . applicant[s] ha[ve] an interest sufficient to warrant intervention as a matter of right is a

  highly fact-specific determination.” W. Energy Alliance, 877 F.3d at 1165 (alterations in

  original) (internal quotation marks omitted).

          The Sloans claim an interest in the resumption of monthly settlement payments from

  BuyPD, which ceased as a result of the injunction in this case freezing BuyPD’s assets. (See

  Mot. 5, Doc. No. 132.) Neither Plaintiffs nor Defendants dispute this element. The Sloans have

  adequately alleged an interest relating to the subject matter of this action.

          3. Whether the Applicants’ Interest May, as a Practical Matter, be Impaired or Impeded

          Applicants for intervention of right must also show “it is ‘possible’ that the interests they

  identify will be impaired” by the pending litigation. W. Energy Alliance, 877 F.3d at 1167. The

  Tenth Circuit has described this element as presenting “a minimal burden.” Id.


                                                      8
Case 2:19-cv-00867-DBB-DAO Document 178 Filed 11/23/20 PageID.15659 Page 9 of 12




         Both Plaintiffs and Defendants contend the Sloans fail to meet this requirement, relying

  on the Tenth Circuit’s recent decision in Commodity Futures Trading Commission v. Rust Rare

  Coin, Inc., 811 F. App’x 497 (10th Cir. 2020) (unpublished). (Pls.’ Resp. 6 n.9, Doc. No. 136;

  Defs.’ Opp’n 8–9, Doc. No. 139.) In that case, government agencies brought an enforcement

  action against a business for allegedly operating a Ponzi scheme. Rust Rare Coin, 811 F. App’x

  at 499. The court entered an order freezing the business’s assets and appointing a receiver to

  identify and preserve the assets in the receivership estate. Id. Two customers who had wired

  $96,000 to the business to purchase gold coins just before its assets were frozen moved to

  intervene as a matter of right. Id. The district court denied the motion, explaining that “[i]n an

  enforcement action such as this, where an applicant for intervention seeks to resolve a claim

  against a receivership estate, the applicant’s interest is protected when it has the opportunity to

  bring the claim without intervening.” Id. (alteration in original). The district court concluded the

  applicants had such an opportunity because a claim resolution procedure had been implemented

  which “allowed them to present their claim to the gold coins or the wire-transferred funds as if

  they were full parties to the enforcement action.” Id. at 500 (internal quotation marks omitted).

  The Tenth Circuit affirmed, concluding the applicants “fail[ed] to demonstrate that any aspect of

  their claim involving the gold coins or the wire-transferred funds cannot be asserted and resolved

  without impairment of their interest through the claim resolution procedure established by the

  district court in the enforcement action.” Id. at 501.

         The Rust Rare Coin decision relied on a prior Tenth Circuit case addressing intervention

  in similar circumstances: Commodity Futures Trading Commission v. Chilcott Portfolio

  Management, Inc., 725 F.2d 584 (10th Cir. 1984). In that case, an investor sought to intervene in

  a government enforcement action, seeking the return of his $70,000 investment in the defendant



                                                    9
Case 2:19-cv-00867-DBB-DAO Document 178 Filed 11/23/20 PageID.15660 Page 10 of 12




   corporation. Id. at 585–86. The court denied the motion because a receiver had been appointed,

   and the investor had an opportunity to protect his claimed interest in the corporation’s assets

   through the claim procedure established by the receiver. Id. at 586–87.

          Here, no receiver has been appointed and no claim resolution procedure has been

   implemented through which the Sloans could press their claim for resumption of settlement

   payments from BuyPD. The preliminary injunction does not provide for the appointment of a

   receiver. (See Injunction, Doc. No. 89.) Thus, unlike Rust Rare Coin and Chilcott, there is no

   other avenue for the Sloans to protect their interest in the settlement payments or to seek relief

   from the injunction at this stage. The Sloans’ interest in receiving settlement payments from

   BuyPD is impeded by the injunction in this action, and there is no other opportunity to protect

   this interest without intervening. Under these circumstances, this element is met.

          4. Whether the Applicants’ Interest is Adequately Represented by Existing Parties

          Applicants may not intervene as a matter of right if their interests are adequately

   represented by existing parties. Fed. R. Civ. P. 24(a)(2). However, “[t]he burden to satisfy this

   condition is minimal, and . . . [t]he possibility of divergence of interest need not be great in order

   to satisfy” this element. W. Energy Alliance, 877 F.3d at 1168. “[T]his showing is easily made

   when the party upon which the intervenor must rely is the government, whose obligation is to

   represent not only the interest of the intervenor but the public interest generally, and who may

   not view that interest as coextensive with the intervenor’s particular interest.” Utah Ass’n of

   Counties v. Clinton, 255 F.3d 1246, 1254 (10th Cir. 2001).

          The Sloans argue their interest in the resumption of settlement payments is not

   represented by Plaintiffs, which are both government entities. (Reply 9, Doc. No. 147.)

   Defendants argue the Sloans’ interests are represented because the Complaint “challenges



                                                    10
Case 2:19-cv-00867-DBB-DAO Document 178 Filed 11/23/20 PageID.15661 Page 11 of 12




   BuyPD’s sale of properties to customers like the Sloans,” and “the FTC and the Division

   expressly seek reimbursement or refunds to entities or persons who purchased properties from

   BuyPD—like the Sloans.” (Defs.’ Opp’n 7, Doc. No. 139.) Defendants cite Tri-State

   Generation & Transmission Association v. New Mexico Public Regulation Commission, 787

   F.3d 1068 (10th Cir. 2015), for the proposition that representation is adequate where “the

   objective of the applicant for intervention is identical” to a government agency party, “even

   though a party seeking intervention may have different ultimate motivation[s] from the

   governmental agency.” Id. at 1072–73 (alteration in original) (internal quotation marks omitted).

            The Sloans’ objectives are not the same as the government agency plaintiffs in this case.

   Although the FTC and the Division seek redress for consumers harmed in a similar manner as

   the Sloans, the Sloans have already settled their claim against BuyPD and are merely seeking the

   resumption of payments under the settlement agreement. In other words, the Sloans’ claim for

   redress based on the sale of properties by BuyPD has been resolved, and they are instead seeking

   to enforce a contractual right to receive ongoing payments under the settlement agreement.

   Moreover, they are seeking relief from the injunction which was sought by the government

   plaintiffs. And Plaintiffs indicate they need more information to determine their position

   regarding the Sloans’ request for relief. (See Pls.’ Resp. 7–9, Doc. No. 136.) Under these

   circumstances, the Sloans’ interests are not adequately represented by the government plaintiffs

   in this case.

            In sum, the Sloans meet all the requirements to intervene as a matter of right under Rule

   24(a).




                                                    11
Case 2:19-cv-00867-DBB-DAO Document 178 Filed 11/23/20 PageID.15662 Page 12 of 12




      C. Permissive Intervention

           Even if the Sloans were not entitled to intervene under Rule 24(a), they would be entitled

   to intervene permissively under Rule 24(b). The Sloans’ claim regarding the settlement

   payments shares “common question[s] of law or fact” with this enforcement action, including the

   disposition of BuyPD’s assets and the interpretation of the terms of the injunction. See Fed. R.

   Civ. P. 24(b)(1)(B). Allowing the Sloans to intervene to challenge the applicability of the

   injunction to their settlement payments or to seek an exemption will not “unduly delay or

   prejudice the adjudication of the original parties’ rights.” Fed. R. Civ. P. 24(b)(3). Defendants

   argue allowing the Sloans to intervene would permit every other BuyPD customer to intervene

   and press their claims in this action. (Defs.’ Opp’n 10, Doc. No. 139.) However, unlike other

   customers, the Sloans have already settled their claims against BuyPD and merely seek the

   resumption of settlement payments, which they assert should be exempt from the injunction.

   Under these circumstances, allowing the Sloans to intervene will not cause undue delay or

   prejudice, and will not open the floodgates to the claims of dissimilarly situated customers.

   Accordingly, the Sloans may also intervene permissively under Rule 24(b).

                                            CONCLUSION

           For the foregoing reasons, the court GRANTS the Sloans’ motion to intervene (Doc. No.

   132).

           DATED this 23rd day of November, 2020.

                                                        BY THE COURT:


                                                        ______________________________
                                                        Daphne A. Oberg
                                                        United States Magistrate Judge




                                                   12
